Citation Nr: 0021560	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-05 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder and 
for myositis of the trapezius muscles.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
June 23, 1997, and to an evaluation in excess of 70 percent 
after June 23, 1997.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  By an October 1996 rating decision, the RO, in 
pertinent part, denied a claim of entitlement to service 
connection for a back disorder and myositis of the trapezius 
muscles.  The RO also granted service connection for PTSD and 
assigned a 50 percent evaluation for that disability, 
effective in April 1996.  By a rating decision issued in June 
1997, the RO, in pertinent part, amended the description of 
service-connected PTSD to include alcoholism, and continued a 
50 percent evaluation for that disability.  By a rating 
decision issued in July 1998, the evaluation assigned for 
PTSD was increased to 70 percent, effective June 23, 1997.  
By a rating decision issued in July 1998, a total evaluation 
based on individual unemployability (TDIU) due to service-
connected disability was granted, effective in August 1997. 

By a decision issued in December 1998, the Board, in part, 
denied a claim of entitlement to service connection for a 
back disorder and myositis of the trapezius muscles, and 
denied a claim of entitlement to an evaluation in excess a 
claim of entitlement to an evaluation in excess of 50 percent 
for PTSD prior to June 23, 1997, and to an evaluation in 
excess of 70 percent after June 23, 1997.  

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In October 1999, the Secretary of 
Veterans Affairs (the Secretary) filed a motion requesting 
that the Court, in part, remand the Board decision, in part 
affirm the Board decision, and stay further proceedings; the 
veteran's representative entered a separate brief.  In 
January 2000, the Court granted the Secretary's motion, 
affirming in part, vacating and remanding in part, the 
Board's December 1998 decision.  

In light of the October 1999 motion and January 2000 Court 
order, the issues remaining on appeal are the claim of 
entitlement to service connection for a back disorder and for 
myositis of the trapezius muscles, and the claim of 
entitlement to an evaluation for PTSD in excess of 50 percent 
prior to June 23, 1997, and in excess of 70 percent after 
June 23, 1997,  the initial evaluations assigned following an 
original grant of service connection.  These issues have been 
returned to the Board for action consistent with the Court's 
decision.


REMAND

The Secretary's October 1999 Motion and the January 2000 
Court order require further development as to the issue of 
service connection for a back disorder and for myositis of 
the trapezius muscles, including a comprehensive medical 
examination and a nexus opinion.  

The Secretary's October 1999 Motion and the January 2000 
Court order require further development in order to conduct 
readjudication of the veteran's claim for an increased 
evaluation for PTSD.  Following an initial grant of service 
connection for PTSD, the veteran seeks an evaluation in 
excess of 70 percent for PTSD after June 23, 1997.  In 
particular, the Court indicated, in essence, that the Board's 
discussion of the reasons it had not awarded a total 
schedular evaluation for PTSD after June 23, 1997, did not 
explain why evidence on which the RO granted an award of 
total disability based on individual unemployability (TDIU) 
did not also entitle the veteran to a total schedular 
evaluation, which would be a greater benefit.  This evidence 
is primarily dated in March 1998 and April 1998, and is the 
most recent clinical evidence associated with the file.  
Further development of the evidence, including obtaining 
additional clinical records, is required by the Court's 
order.  

The Board notes that Court, in its order, declined to 
consider the denial of an (initial) evaluation in excess of 
50 percent prior to June 23, 1997, separately from the denial 
of a schedular evaluation in excess of 70 percent after June 
23, 1997.  The Court stated that the veteran's claim for an 
increased evaluation for PTSD, including both the appropriate 
disability evaluation and the effective date for any assigned 
evaluation, must be considered in its entirety.  Therefore, 
readjudication of the evaluation for PTSD for the entire 
period of the initial evaluation, from the time of the 
original claim of entitlement to service connection for PTSD, 
submitted in April 1996, to the present, is required, as the 
Court's Order is the law of the case.  The Board notes that, 
subsequent to issuance of the December 1998 Board decision, 
the Court stated that, at the time of an initial evaluation 
following the original award of service connection for a 
disability, separate ratings may be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999)

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The RO should request that the 
veteran identify (names, addresses, and 
dates) any sources of VA or non-VA 
psychiatric treatment (including any 
hospital, outpatient and therapy session 
reports relating to his treatment for 
PTSD) from April 1998 to the present, 
specifically including, but not limited 
to, all records of L.J. McIntyre, M.D., 
at the address provided in the April 1998 
medical statement.  The RO should attempt 
to obtain all identified records that are 
not already associated with the record.  
38 C.F.R. § 3.159 (1999).

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of ascertaining the severity of service-
connected PTSD and it impact on his 
employability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Detailed findings on 
examination should be reported, and the 
examiner should distinguish, to the 
extent possible, between the current 
social and industrial impairment 
attributable to PTSD, and the impairment 
attributable to PTSD from June 23, 1997 
to March 1998 and from April 1998 to the 
present.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score attributable solely to the 
veteran's PTSD, and discuss whether and 
to what extent that GAF score has changed 
during the period from June 23, 1997.  
The examiner is then requested to offer 
an opinion as to whether or to what 
degree the veteran's PTSD renders him 
incapable of obtaining and maintaining 
gainful employment.  The examiner should 
comment on the veteran's employability 
from June 23, 1997, to the present, and 
an opinion as to the veteran's 
employability prior to VA hospitalization 
in March 1998, and an opinion as to his 
employability after that hospitalization, 
explaining how clinical changes, if any, 
during those periods affected 
employability.  All opinions should be 
supported by a written rationale and 
discussion of the facts and medical 
principles involved.  

3.  The veteran should provide a copy of 
a statement from the Social Security 
Administration reflecting his earnings 
for Social Security purposes from 1996 
through the most recent period for which 
such a statement is available.  

4.  The veteran should be afforded VA 
examination of the back and of the 
muscles, for the purpose of determining 
the nature, extent and etiology of any 
disorder(s) of the back or muscles of the 
back, including the trapezius.  The 
claims file must be made available to the 
examiner for his or her review and the 
examiner should indicate in the report 
that the claims file was reviewed prior 
to rendering the requested opinion.  The 
examiner should specifically comment on 
whether it is as likely as not that any 
diagnosed back disorder(s) or disorder of 
the muscles of the back was first 
manifested in service or is etiologically 
related to service or any incident 
thereof.  The examiner must provide a 
complete supporting rationale for the 
opinion(s) expressed.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO must then 
adjudicate the claim for service 
connection for a back disorder, to 
include myositis, and for claim for an 
initial rating in excess of 50 percent 
for PTSD prior to June 23, 1997, and for 
an evaluation in excess of 70 percent 
after June 23, 1997.  If the full benefit 
sought by the veteran is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond.  The 
case should thereafter be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




